Title: From Thomas Jefferson to Patrick Gibson, 19 January 1806
From: Jefferson, Thomas
To: Gibson, Patrick,Jefferson, George


                        
                            Messrs. Gibson & Jefferson
                            
                            Washington Jan. 19. 1806.
                        
                        I was to have paid mr James Lyle a thousand dollars in the course of the last summer, which was not done. I
                            expect my tobacco from Poplar forest is now arrived at Richmond or is on it’s way thither, consigned to you. I wish
                            therefore either that a part of it to the amount of that value should be delivered to him, or that you should pay him that
                            amount out of the first proceeds of the sale when you shall make it, at his option, for which this letter is intended as
                            your authority. Accept my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                        
                            Messrs. G. & J.
                            The above is the copy of a letter, the original of which I have inclosed to mr Lyle, and to which I wish
                                you to conform. with respect to the sale of the tobo. I shall wish it to be made whenever 7. Dollars can be obtained
                                for it; and shall be glad in the mean time to learn from you the present price for such a crop as mine and the future
                                prospect. but as to so much as will satisfy the sum to mr Lyle, if he chuses to recieve the tobacco, it must of
                                course be at the present price which could be obtained for it Accept my friendly salutations.
                        
                        
                            Th: Jefferson
                            
                        
                    